991 F.2d 792
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Small Business Administration,Plaintiff-Appellee,Glen MARK, Jr., Claimant-Appellant,v.VANGUARD INVESTMENT COMPANY, INC., Defendant.
No. 92-2377.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 31, 1993Decided:  April 16, 1993

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Hiram H. Ward, Senior District Judge.  (CA-87-374)
Glen Mark, Jr., Appellant Pro Se.
Mark A. Spellman, SMALL BUSINESS ADMINISTRATION, for Appellee.
M.D.N.C.
DISMISSED.
Before PHILLIPS, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Glen Mark, Jr., appeals from the district court's order entered on August 13, 1992, which disposed of some, but not all claims against Vanguard Investment Company, Inc. We dismiss the appeal for lack of jurisdiction because the August 13 order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We grant the Appellee's motion to dismiss the appeal as interlocutory.  In light of this disposition, Mark's motion for a stay of the district court's order pending appeal or for an injunction is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED